DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “removing the diffusion barrier layer and a unreacted portion of the reactive metal layer” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8, “a unreacted portion” needs to be changed to “an unreacted portion”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-5 and 21 dependent therefrom), line 11, the limitation “forming a reactive metal layer” is unclear. It is not clear that this mentioned “forming a reactive metal layer” is the same or different from “forming a reactive metal layer” as previously mentioned in line 5.
For the examination purpose, it is assumed that “forming a reactive metal layer” mentioned in line 11 is the same as “forming a reactive metal layer” mentioned in line 5.
 ● Independent claim 1 (and dependent claims 2-5 and 21 dependent therefrom), line 12-13, the limitations “forming a first diffusion barrier layer” and “forming a second diffusion barrier layer” are unclear.  It is not clear that “forming a first diffusion barrier layer” and “forming a second diffusion barrier layer” are different or the same as “forming a diffusion barrier layer” as previously mentioned in line 6.
For the examination purpose, it is assumed that “forming a diffusion barrier layer” comprises “forming a first diffusion barrier layer” and “forming a second diffusion barrier layer”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (US 2019/0273024).
Regarding claim 1, Li (Figs. 3-13) discloses a method for forming a semiconductor device, comprising: providing a substrate 102, and forming an interlayer dielectric layer 108 on the substrate; forming contact holes 122 ([0001]) by etching the interlayer dielectric layer, wherein the contact holes expose a portion of the surface of the substrate; forming a reactive metal layer 112 ([0013]) at a bottom and on a sidewall of the contact holes, and forming a diffusion barrier layer 114 ([0014]) on the reactive metal layer; forming a silicide layer 104’ by reacting the reactive metal layer 112 with the substrate (Fig. 8 and [0034]) ; after forming the silicide layer, removing the diffusion barrier layer 114 and a unreacted portion of the reactive metal layer 112 (Figs. 12-13 and [0039]); forming an adhesion layer (112/114/116) at a bottom and on a sidewall of each of the contact holes, wherein forming the adhesion layer includes forming a reactive metal layer 112 at the bottom and on the sidewall of the each of the contact holes, forming a first diffusion barrier layer 114 on the reactive metal layer, and forming a second diffusion barrier layer 116 ([0035]) on the first diffusion barrier layer; forming a metal seed layer (not shown, see [0038], “a conductive seed layer (not shown)”) at a bottom and on a sidewall of the adhesion layer by a selective growth method (i.e., PVD, [0038]); and forming a metal layer 126 ([0038]) on the metal seed layer, wherein the metal layer 126 fully fills the contact holes.
Regarding claims 3-5 and 21, Li (Figs. 3-13) further discloses: the metal seed layer is made of cobalt ([0038]); the metal layer 126 is made of cobalt ([0038]); the metal layer 126 is formed by an electrochemical plating method ([0038]); and the silicide layer 104’ is formed before forming the metal layer 126 (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zierath et al (US 2019/0393156) in view of Hung et al US 2018/0033687) and Amanapu et al (US 2019/0198444).
Regarding claim 1, Zierath (Figs. 1A-1F) discloses a method for forming a semiconductor device, comprising: providing a substrate (155, 106); forming an interlayer dielectric layer 102 ([0042]) on the substrate; forming a contact hole by etching the interlayer dielectric layer, wherein the contact hole exposes a portion of the surface of the substrate; forming a reactive metal layer (corresponding to titanium adhesion layer of “titanium nitride/titanium…barrier/adhesion layer 120”, [0045])  at a bottom and on a sidewall of the contact holes, and forming a diffusion barrier layer (corresponding to titanium nitride barrier layer of “titanium nitride/titanium… barrier/adhesion layer 120”, [0045]) on the reactive metal layer; forming an adhesion layer 120 (i.e., TiN/Ti, [0045]) at a bottom and on a sidewall of the contact hole; wherein forming the adhesion layer 120 includes forming a reactive metal layer (corresponding to Ti adhesion layer of TiN/Ti “barrier/adhesion layer 120”, [0045]) at the bottom and on the sidewall of the each of the contact holes, and forming a first diffusion barrier layer (corresponding to TiN barrier layer of TiN/Ti “barrier/adhesion layer 120”, [0045])  on the reactive metal layer; forming a metal seed layer 130 ([0046] at a bottom and on a sidewall of the adhesion layer by a selective growth method (i.e., CVD, [0047]); and forming a metal layer 140 ([0115]) on the metal seed layer, wherein the metal layer fills the contact hole.
Zierath does not disclose forming a silicide layer by reacting the reactive metal layer with the substrate, and after forming the silicide layer, removing the diffusion barrier layer and an unreacted portion of the reactive metal layer.
However, Hung (Figs. 3A-3E) teaches a method comprising: forming an adhesion layer (308/312) including: forming a reactive metal layer 308 (i.e., Ti, [0021] and [0041]) at the bottom and on the sidewall of the each of the contact holes, forming a first diffusion barrier layer 312 (i.e., TiN, [0022] and [0042]) on the reactive metal layer, forming a silicide layer 313 ([0045]) by reacting the reactive metal layer 308 with the substrate ([0043]), and after forming the silicide layer 313, removing the diffusion barrier layer 312 and an unreacted portion of the reactive metal layer 308 (see Figs. 3D-3E and [0049]).  Noted that it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Gibson, 5 USPQ 230 (CCPA 1930).   Therefore, it would have been obvious to modify the method of Zierath by reacting the reactive metal layer with the substrate to form a silicide layer and removing the diffusion barrier layer and an unreacted portion of the reactive metal layer after forming the silicide layer because as is well known, the forming of such silicide layer would reduce the contact resistance between the interface of the adhesion layer and the substrate (as taught by Hung, [0044]), and the removing of such diffusion barrier layer and an unreacted portion of the reactive metal layer after forming the silicide layer would reduce the thickness of the interconnect structure.  
Zierath does not disclose a second diffusion barrier layer forming on the first diffusion barrier of the adhesion layer.
However, Amanapu (Fig. 11A) teaches a method comprising: forming an adhesion layer 130 including forming a reactive metal layer (“bi-layer film comprising Ta/TaN or Ti/TiN”, [0037]) at the bottom and on the sidewall of a contact hole, forming a first diffusion barrier layer (“bi-layer film comprising Ta/TaN or Ti/TiN”, [0037])  on the reactive metal layer, and forming a second diffusion barrier layer 150 ([0043]) on the first diffusion barrier.  Accordingly, it would have been obvious to further modify the method of Zierath by forming a second diffusion barrier layer on the first diffusion barrier of the adhesion layer in order to effectively prevent the diffusing of the metal line into the substrate. 
Regarding claims 3-5 and 21, Zierath (Fig. 1F) further discloses: the metal seed layer 130 is made of cobalt ([0046]); the metal layer 140 is made of cobalt ([0116]); the metal layer 140 is formed by an electrochemical plating method ([0117]); and the silicide layer is formed (as modified by Hung above) before forming the metal layer 140.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zierath et al, Hung et al and Amanapu et al as applied to claim 1 above and further in view of Lavoie (US 2008/0132050) and Arkles et al (US 2020/0318236).
Zierath further discloses the selective growth method comprising an organic source including (CH)Co(CO) ([0049]).
Zierath does not disclose the selective growth method including process parameters as claimed.
However, Lavoie (Fig. 2) teaches a growth method of forming a cobalt layer ([0036]) comprising: a reaction gas including hydrogen, argon ([0037]) and ammonia ([0041]); a source RF power in a range of approximately 100 W - 2000 W ([0039]); a temperature in a range of approximately 100 °C - 400 C ([0036]; and a reactor pressure ([0041]).  Accordingly, it would have been obvious to perform the selective growth method of Zierath including such process parameters because such hydrogen and argon gases would function as reactive carrier gases to move the cobalt precursor and such ammonia would function as co-reactant introduced into the reactor to react with the cobalt precursor, as taught by Lavoie ([0037] and [0041]).
Lavoie further teaches a flow rate of hydrogen is in a range of approximately 100 sccm – 300 sccm ([0037]), a flow rate of ammonia is in a range of 1000 sccm - 5000 sccm (i.e., up to 10slm or 10,000sccm, [0041]), a flow rate of argon is in a range of approximately 100 sccm - 300 sccm ([0037]), and a pressure in a range of approximately less than 3.0 Torr ([0041]). 
Lavoie does not teach the flow rate of hydrogen and the pressure within ranges as claimed.
However, Arkles teaches a growth method of forming a cobalt layer ([0032]) using a reactive carrier gas of hydrogen including a flow rate (i.e., 50 to 2000 sccm, see [0037] and [0038]) in a range as claimed. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  In this case, there is no evidence of the criticality of having the flowing rate of the reactive carrier gas of hydrogen and the pressure within a range as claimed.  Therefore, it would have been obvious to have the flowing rate of the hydrogen reactive carrier gas and the pressure within a range because such flowing rate of the hydrogen carrier gas and the pressure can be optimized depending upon the type of the layer to be formed and the desired thickness of the layer, as taught by Arkles ([0037]).  
Response to Arguments
Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejections (i.e., different combinations, new references, 112 rejection) are applied in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817